Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a soft magnetic iron-based particle, a coating on the surface of the particle, a spherical nanopowder at least partially disposed in the coating, such that the coating layer is a coating of a compound comprising Fe, Si, O, B and N and the nanopowder is a powder of a compound comprising O, N and at least one of Fe, Si, Zr, Co, Al, Mg, Mn and Ni.
The closest prior art is JP 2019-33107 which teaches a ferrite layer on the surface of a soft magnetic iron based particle and electrically insulating ferrite nanoparticles on the surface thereof. However,  there is no teaching that the coating layer is a coating of a compound comprising Fe, Si, O, B and N and of nanoparticles of a compound comprising O, N and at least one of Fe, Si, Zr, Co, Al, Mg, Mn and Ni.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        05/06/2022